DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a frame motion vector calculator is configured to, a motion vector predictor is configured to, and a prediction frame constructor is configured to in claim 10; image extracting unit is configured to in claim 16; Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Dependent Claims of claim 10 and 16 are interpreted under 35 U.S.C. 112 (f) due to dependency of claims 10 and 16 for similar reasons as discussed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Publication: US 2011/0176741 A1) in view of Vetro et al. (Publication: US 2010/0322311 A1), Kim (Publication: 2015/0131732 A1) .

Regarding claim 1, see rejection on claim 10. 

Regarding claim 3, Sato in view of Vetro, Kim disclose all the limitation of claim 1.
Sato discloses wherein the every two adjacent source frames comprises a first source frame and a second source frame, the second source frame is a subsequent frame of the first source frame in time series ([0204] to [0207], [0223] - As shown in Fig. 22 and Fig. 2, L1 reference frame is later frame of L0 in different time series and is adjacent to each other. As shown in Fig. 22, Fig. 4, Fig. 5, and Fig. 8 , frame is divided into blocks.), and 
As shown in the flowchart of Fig. 23, motion vectors in each frames and matching is performed.
[0204] to [0207], [0223] - the inter-tp motion prediction/compensation unit 76 performs the motions vectors on both reference frames. As shown in Fig. 22, motion vectors are calculated based on the referece frames. 
 [0194] - For example, let mvX denote motion vector information for X (=A, B, C, D, E). Prediction motion vector information (a predicted value of the motion vector) pmvE for the target block E is expressed using the motion vector information regarding the blocks A, B, and C and a median operation using the equation (35));
dividing the first source frame into a plurality of unit blocks ([0204] to [0207], [0223] - As shown in Fig. 22 and Fig. 2, L1 reference frame is later frame of L0 in different time series and is adjacent to each other. As shown in Fig. 22, Fig. 4, Fig. 5, and Fig. 8 , frame is divided into blocks.);
finding a matching block in the second source frame corresponding to each of the plurality of unit blocks in the first source frame ([0023] According to an aspect of the present invention, an image processing apparatus includes matching means for performing a matching process on a block of an image of a frame to be decoded using an inter-template matching method and predicting means for performing weighted prediction using pixel values of a template of the matching process performed by the matching means.
[0204] to [0207], [0223] - As shown in Fig. 22, the matching blocks between the frames are determined based on the vector information.);
calculating a motion vector between each of the plurality of unit blocks in the first source frame and its corresponding matching block in the second source frame, thereby obtaining a frame motion vector between the first source frame and the second source frame (As shown in the flowchart of Fig. 23, motion vectors in each frames and matching is performed.
[0204] to [0207], [0223] - the inter-tp motion prediction/compensation unit 76 performs the motions vectors on both reference frames. As shown in Fig. 22, motion vectors are calculated based on the referece frames. 
 [0194] - For example, let mvX denote motion vector information for X (=A, B, C, D, E). Prediction motion vector information (a predicted value of the motion vector) pmvE for the target block E is expressed using the motion vector information regarding the blocks A, B, and C and a median operation using the equation (35)).

Regarding claim 10, Sato discloses an image frame prediction apparatus comprising ([0023] - an image processing apparatus
and an image processing method capable of performing weighted prediction. ) : 
a frame motion vector calculator ([0189], [0204] to [0207], [0223] - the motion prediction/compensation unit 75 determines the motion vector and the reference image.), 
[0204] to [0207], [0223] - the inter-tp motion prediction/compensation unit 76 performs the motions vectors on both reference frames.), and 
wherein the frame motion vector calculator is configured to perform inter-frame motion vector calculation on every two adjacent source frames to obtain frame motion vectors of the every two adjacent source frames ([0189], [0204] to [0207], [0223] - the motion prediction/compensation unit 75 determines the motion vector and the reference image for each of the eight 16.times.16 pixel to 4.times.4 pixel inter prediction modes illustrated in FIG. 4. That is, the motion vector and the reference image are determined for a block to be processed for each of the inter prediction modes. Performs the motions vectors on both reference frames. As shown in Fig. 22, motion vectors are calculated based on the reference frames. The target blocked can be predicted. );
the motion vector predictor is configured to perform inter-frame motion vector prediction based on at least two adjacent frame motion vectors of the plurality of frame motion vectors to obtain a frame motion vector prediction value ([0204] to [0207], [0223] - the inter-tp motion prediction/compensation unit 76 performs the motions vectors on both reference frames. As shown in Fig. 22, motion vectors are calculated based on the referece frames. 
 [0194] - For example, let mvX denote motion vector information for X (=A, B, C, D, E). Prediction motion vector information (a predicted value of the motion vector) pmvE for the target block E is expressed using the motion vector information regarding the blocks A, B, and C and a median operation using the equation (35). ); and 
process a source frame closest to the frame motion vector prediction value according to the frame motion vector prediction value to obtain a predicted frame (
[0205] The inter-TP motion prediction/compensation unit 76 performs a matching process within a predetermined search area E of the reference frame using, for example, SAD (Sum of Absolute Difference) as a cost function value. The inter-TP motion prediction/compensation unit 76 searches for a region B' having the highest correlation with the pixel values of the template region B. Thereafter, the inter-TP motion prediction/compensation unit 76 considers a block A' corresponding to the searched region B' as a predicted image for the target block A and searches for a motion vector P for the target block A. That is, in the inter-template matching method, by performing a matching process of a template that represents an already decoded region, the motion vector of the target block to be encoded can be searched for, and the motion of the target block to be encoded can be predicted.
[0223] In such a case, as shown in FIG. 22, in the inter-template matching method, a target frame to be encoded is used. In addition, the L0 reference frame and the L1 reference frame are used as reference frames referenced when a motion vector is searched for. Thereafter, within a predetermined search area of the L0 reference frame, a matching process that is the same as the matching process illustrated in FIG. 21 is performed. Thus, a block a.sub.1 corresponding to the searched region b.sub.1 is selected as a predicted image. In addition, a similar matching process is performed for the L1 reference frame, and a block a.sub.2 corresponding to the searched region b.sub.2 is selected as a predicted image.
That is as shown in Fig. 22, the closest matching to the vector can be determined. Both reference frames are used to obtain vectors.
);
wherein the source frame closest to the frame motion vector prediction value is the last source frame used in obtaining the frame motion vector prediction value ( [0213] - In the method for computing a predicted image on the basis of the weighting coefficient, the weighting coefficient computing unit 77 computes the average value of the pixel values in the template region B and the average value of the pixel values in the region B' (FIG. 21) of the inter-template matching method. These average values are denoted as Ave(B) and Ave(B'). Thereafter, the weighting coefficient computing unit 77 computes the weighting coefficient w.sub.0 using the average values Ave(B) and Ave(B') and the following equation (37).

    PNG
    media_image1.png
    46
    319
    media_image1.png
    Greyscale

[0232] In step S71, the inter-TP motion prediction/compensation unit 76 searches for a motion vector using the inter-template matching method. In step S72, the inter-TP motion prediction/compensation unit 76 determines whether the inter-template weighted prediction method is employed as a method for a motion prediction/compensation process. 
[0223] In such a case, as shown in FIG. 22, in the inter-template matching method, a target frame to be encoded is used. In addition, the L0 reference frame and the L1 reference frame are used as reference frames referenced when a motion vector is searched for.
That is as shown in Fig. 22, the closest matching to the vector can be determined. Both reference frames are used to obtain vectors, “last” ones involved used for the calculation. ).
 However Sato does not disclose where the frames are rendered frames; a prediction frame constructor, the prediction frame constructor is configured to process.
Vetro discloses where the frames are rendered frames ([0078], [0113], [0163] – frames are rendered for display.);
a prediction frame constructor ([0131] - FIG. 17 shows a process for selecting the prediction mode while encoding or decoding a current frame. Motion estimation 2010 for a current macroblock 2011 is performed using temporal reference pictures 2020. The resultant motion vectors 2021 are used to determine 2030 a first coding cost, cost.sub.1 2031, using temporal prediction. The prediction mode associated with this process is m.sub.1.),
the prediction frame constructor is configured to process ([0131] - FIG. 17 shows a process for selecting the prediction mode while encoding or decoding a current frame. Motion estimation 2010 for a current macroblock 2011 is performed using temporal reference pictures 2020. The resultant motion vectors 2021 are used to determine 2030 a first coding cost, cost.sub.1 2031, using temporal prediction. The prediction mode associated with this process is m.sub.1.)

Sato in view of Vetro, discloses frame motion vectors and frames as stated above.
Sato in view of Vetro, do not, however Kim discloses,
Kim discloses the at least two adjacent [[frame motion vectors]] are obtained from at least three adjacent [[frames]] ([0007] to [0009], [00285] - As shown in Fig. 3, there are more than three adjacent frames. Obtaining at least wo motion vectors from the adjacent frames. ), and 
the at least two adjacent [[frame motion vectors]] and the at least three [[adjacent frames]] are adjacent in terms of time ([0007] to [0009], [00285] - As shown in Fig. 3, there are more than three adjacent frames in terms of time. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sato in view of Vetro with the at least two adjacent [[frame motion vectors]] are obtained from at least three adjacent [[frames]] , and the at least two adjacent [[frame motion vectors]] and the at least three [[adjacent frames]] are adjacent in terms of time as taught by Kim . The motivation for doing is to improve with accurate information as taught by Kim. 

Regarding claim 13, Sato in view of Vetro, Kim disclose all the limitation of claim 10 Including frame motion vector calculator.
Sato discloses wherein the every two adjacent source frames comprises a first source frame and a second source frame, the second source frame is a subsequent frame of the first source frame in time series, and configured to divide the first source frame into a plurality of unit blocks ( [0204] to [0207], [0223] - As shown in Fig. 22 and Fig. 2, L1 reference frame is later frame of L0 in different time series and is adjacent to each other. As shown in Fig. 22, Fig. 4, Fig. 5, and Fig. 8 , frame is divided into blocks. ) ; 
find a matching block in the second source flame corresponding to each of the plurality of unit blocks in the first source frame ([0023] According to an aspect of the present invention, an image processing apparatus includes matching means for performing a matching process on a block of an image of a frame to be decoded using an inter-template matching method and predicting means for performing weighted prediction using pixel values of a template of the matching process performed by the matching means.
[0204] to [0207], [0223] - As shown in Fig. 22, the matching blocks between the frames are determined based on the vector information. ); 
and calculate a motion vector between each of the plurality of unit blocks in the first source frame and its corresponding matching block in the second source frame to obtain a frame motion vector between the first source frame and the second source frame (As shown in the flowchart of Fig. 23, motion vectors in each frames and matching is performed.
[0204] to [0207], [0223] - the inter-tp motion prediction/compensation unit 76 performs the motions vectors on both reference frames. As shown in Fig. 22, motion vectors are calculated based on the referece frames. 
 [0194] - For example, let mvX denote motion vector information for X (=A, B, C, D, E). Prediction motion vector information (a predicted value of the motion vector) pmvE for the target block E is expressed using the motion vector information regarding the blocks A, B, and C and a median operation using the equation (35) ).

Regarding claim 18, Sato discloses the one or more processors is configured to implement the image frame prediction method according to claim 1 ([0023], [0322] – CPU 332 of an image processing apparatus and an image processing method capable of performing weighted prediction.  ).
Remaining language, see rejection claim 1.

Regarding claim 19, Sato discloses a non-transitory computer-readable medium storing instructions that cause a computer to execute the method according to any one of claim 1 ( [0023], [0322], [0355] to [0357] – RAM with instruction of an image processing apparatus and an image processing method capable of performing weighted prediction.  ).
Remaining language, see rejection claim 1.

s 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Publication: US 2011/0176741 A1) in view of Vetro et al. (Publication: US 2010/0322311 A1), Kim (Publication: 2015/0131732 A1) and Ishida (Publication: 2013/0147860 A1).

Regarding claim 2, Sato in view of Vetro, Kim disclose all the limitation of claim 1.
Sato discloses [[inserting]] the predicted frame after the source frame closest to the frame motion vector prediction value ([0204] to [0207], [0223], [0242] - As shown in Fig. 22, the target block is encoded that the vectors are on the path in reference and target Frames based on the motion vector information thus “closest” can be read on. the target block is encoded after the Reference Frames are established .) 
However Sato in view of Vetro, Kim do not disclose inserting [[the predicted frame after the source frame closest to the frame motion vector prediction value]].
Ishida discloses inserting [[the predicted frame after the source frame closest to the frame motion vector prediction value]] ([0056], [0133] – The processor performs a calibration image is inserted or used for replacement ahead of or behind the frame image that is judged first that the calibration image can be produced. In Embodiment 2, a calibration image is inserted or used for replacement ahead of or behind the most similar frame image.
[0143] As a result, when a new image signal is generated on the basis of the stored calibration information 411, the calibration image is inserted ahead of or behind the frame image that was judged to be the most similar frame image or replaced with the frame image or used for replacement ahead of or behind the frame image. Hence, the calibration image is displayed so that the viewer does not have uncomfortable feeling to the maximum extent. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sato in view of Vetro, Kim with inserting [[the predicted frame after the source frame closest to the frame motion vector prediction value]] as taught by Ishida. The motivation for doing so the calibration can be performed better as taught by Ishida in paragraph(s) [0010]. 

Regarding claim 11, Sato in view of Vetro, Kim disclose all the limitation of claim 10 including predicted frame.
Sato discloses predicted frame [[behind]] the source frame closest to the frame motion vector prediction value ( [0204] to [0207], [0223], [0242] - As shown in Fig. 22, the target block is encoded that the vectors are on the path in reference and target Frames based on the motion vector information thus “closest” can be read on. ).
However Sato in view of Vetro, Kim do not disclose further comprising an inserting frame processor wherein the inserting frame processor is configured to insert the predicted frame behind the source frame.
Ishida discloses further comprising an inserting frame processor wherein the inserting frame processor is configured to insert the predicted frame behind the source frame ([0056], [0133] – The processor performs a calibration image is inserted or used for replacement ahead of or behind the frame image that is judged first that the calibration image can be produced. a calibration image is inserted or used for replacement ahead of or behind the most similar frame image.
[0143] As a result, when a new image signal is generated on the basis of the stored calibration information 411, the calibration image is inserted ahead of or behind the frame image that was judged to be the most similar frame image or replaced with the frame image or used for replacement ahead of or behind the frame image. Hence, the calibration image is displayed so that the viewer does not have uncomfortable feeling to the maximum extent. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sato in view of Vetro, Kim with an inserting frame processor wherein the inserting frame processor is configured to insert the predicted frame behind the source frame as taught by Ishida. The motivation for doing so the calibration can be performed better as taught by Ishida in paragraph(s) [0010]. 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Publication: US 2011/0176741 A1) in view of Vetro et al. (Publication: US 2010/0322311 A1), Kim (Publication: 2015/0131732 A1), and Orderud et al. (Publication: 2008/0069436 A1).

Regarding claim 4, Sato in view of Vetro, Kim disclose all the limitation of claim 1 including predict the frame motion vector prediction value and two adjacent frame motion vectors.

inferring the value based on the at least vectors and a displacement pattern ([0014] to [0016], Fig. 4 values is inferred based on the displacements and the vectors.);
calculating the value based on the at least two according to a Kalman filter algorithm ([0057] to [0059] - updated vector are calculated based on previous two image frames according to the Kalman filter. 

    PNG
    media_image2.png
    44
    215
    media_image2.png
    Greyscale
) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sato in view of Vetro, Kim with inferring the value based on the at least vectors and a displacement pattern; calculating the value based on the at least two according to a Kalman filter algorithm as taught by Orderud. The motivation for doing so to make the process more efficient as taught by Orderud. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Publication: US 2011/0176741 A1) in view of Vetro et al. (Publication: US 2010/0322311 A1), Kim (Publication: 2015/0131732 A1) and Mukherjee et al. (Publication: 2020/0186796 A1).

Regarding claim 14, Sato in view of Vetro, Kim disclose all the limitation of claim 10 including predict the frame motion vector prediction value.
However Sato in view of Vetro, Kim do not disclose 

calculating the frame motion vector prediction value based on the at least two adjacent frame motion vectors according to a Kalman filter algorithm; or 
using an artificial neural network algorithm model derived from training to predict the frame motion vector prediction value.
Mukherjee discloses in one of the following manners: 
inferring the frame motion vector prediction value based on the at least two adjacent frame motion vectors and a displacement pattern; 
calculating the frame motion vector prediction value based on the at least two adjacent frame motion vectors according to a Kalman filter algorithm; or 
using an artificial neural network algorithm model derived from training to predict the value ([0005] - Another aspect is a method for video decoding comprising generating, by a processor, a decoded frame by decoding a current frame from an encoded bitstream. The decoding includes identifying a current encoded block from the current frame, decoding a prediction coding model identifier form the encoded bitstream, identifying a prediction coding model for the current block based on the prediction coding model identifier, wherein the prediction coding model is a machine learning prediction coding model from a plurality of machine learning prediction coding models, identifying reference values for decoding the current block based on the prediction coding model, obtaining prediction values based on the prediction coding model and the reference values by using the reference values as input values for an artificial neural network corresponding to the prediction coding model such that the prediction values are output by the artificial neural network in response to the reference values, generating a decoded block corresponding to the current encoded block based on the prediction values, and including the decoded block in the decoded frame. The method includes outputting a reconstructed frame based on the decoded frame. ) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sato in view of Vetro, Kim with in one of the following manners: inferring the frame motion vector prediction value based on the at least two adjacent frame motion vectors and a displacement pattern; calculating the frame motion vector prediction value based on the at least two adjacent frame motion vectors according to a Kalman filter algorithm; or using an artificial neural network algorithm model derived from training to predict the frame motion vector prediction value as taught by Mukherjee. The motivation for doing so enable the operation to be process more efficiently. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Publication: US 2011/0176741 A1) in view of Vetro et al. (Publication: US 2010/0322311 A1), Kim (Publication: 2015/0131732 A1), Mukherjee et al. (Publication: 2020/0186796 A1), Orderud et al. (Publication: 2008/0069436 A1), and Koto et al. (Publication: US 2004/0057523 A1).

Regarding claim 5, see rejection on claim 15.

Claims 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Publication: US 2011/0176741 A1) in view of Vetro et al. (Publication: US and Nakagami et al. (Publication: 2011/0293195 A1).

Regarding claim 6, see rejection on claim 16.

Regarding claim 16, Sato in view of Vetro, Kim disclose all the limitation of claim 10 including two adjacent source frames and frame motion vector calculator.
However Sato in view of Vetro, Kim do not disclose comprising an image extractor before the [[frame motion vector calculator]], wherein the image extracting unit is configured to extract from a storage module.
Nakagami discloses further comprising an image extractor before the [[frame motion vector calculator]], wherein the image extracting unit is configured to extract from a storage module ([0126] - the image of the specified macroblock from the frame memory 19 and extracts it as a motion compensation image.
[0101] The frame memory 19 temporarily stores the image supplied from the deblocking filter 16. The information stored in the frame memory 19 is supplied to the motion prediction/compensation circuit 21thus “before” can be read on.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sato in view of Vetro, Kim with further . 


Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Publication: US 2011/0176741 A1) in view of Vetro et al. (Publication: US 2010/0322311 A1), Kim (Publication: 2015/0131732 A1) , Ishida (Publication: 2013/0147860 A1).

Regarding claim 7, Sato in view of Vetro, Kim and Ishida disclose all the limitation of claim 2 including display apparatus; predicted frame and the source frame.
Vetro discloses comprises a lens capable of generating distortion, further comprising ([0104] – comprises lens distortions); 
performing inverse distortion processing on the frames ([0090] the temporal reference pictures 901 are generated as a result of applying a set of typical encoding operations including prediction, transform and quantization, then applying the inverse of those operations including inverse quantization, inverse transform and motion compensation. Furthermore, temporal reference pictures 901 are only inserted 920 into the DPB 940 and added to the RPL 950 when the temporal pictures are required for the prediction of a current frame in the encoder.) .


Regarding claim 8, Sato in view of Vetro, Kim and Ishida disclose all the limitation of claim 2 including the predicted frame and the source frame closest to the frame motion.
Vetro discloses outputting frames to a display module ([0113], [0163] – frames are displayed.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sato in view of Vetro, Kim with outputting frames to a display module as taught by Vetro. The motivation for doing is to improve coding efficiency as taught by Vetro in paragraph(s) [0052]. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Publication: US 2011/0176741 A1) in view of Vetro et al. (Publication: US 2010/0322311 A1), Kim (Publication: 2015/0131732 A1) , and van der Laan (Publication: US 2014/0269918 A1).
	
Regarding claim 9, Sato in view of Vetro, Kim disclose all the limitation of claim 1 including two adjacent source frames, first source frame, second source frame.
[0204] to [0207], [0223] - the inter-tp motion prediction/compensation unit 76 performs the motions vectors on both reference frames. As shown in Fig. 22, motion vectors are calculated based on the reference frames.). 
However Sato in view of Vetro, Kim do not disclose a predicted frame of the frame is a copy of the frame, and a predicted frame of the frame is a copy of the frame.
Van der Laan discloses a predicted frame of the frame is a copy of the frame ([0032] FIG. 5 is a flow diagram illustrating an example process flow wherein the server-side encoder keeps encoding frames for reconstruction of the client state following packet loss. With the server-side encoder having transmitted an I -frame, the next frame (e.g. P -frame) is encoded based on the previous client state. (Block 51) At block 52, the server-side encoder sends the encoded bits to the client device and also stores a copy of these same bits in an associated memory. At decision block 53, the server-side encoder queries whether a notification of packet loss has been received from the client-side decoder. If not, the encoder continues encoding frames based on the previous client state. (Block 51)), 
and a predicted frame of the frame is a copy of the frame ([0032] FIG. 5 is a flow diagram illustrating an example process flow wherein the server-side encoder keeps encoding frames for reconstruction of the client state following packet loss. With the server-side encoder having transmitted an I -frame, the next frame (e.g. P -frame) is encoded based on the previous client state. (Block 51) At block 52, the server-side encoder sends the encoded bits to the client device and also stores a copy of these same bits in an associated memory. At decision block 53, the server-side encoder queries whether a notification of packet loss has been received from the client-side decoder. If not, the encoder continues encoding frames based on the previous client state. (Block 51)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sato in view of Vetro, Kim with a predicted frame of the frame is a copy of the frame, and a predicted frame of the frame is a copy of the frame as taught by Van der Laan. The motivation for doing so the data can be properly decoded as taught by Van der Laan in paragraph(s) [0003]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Publication: US 2011/0176741 A1) in view of Vetro et al. (Publication: US 2010/0322311 A1), Kim (Publication: 2015/0131732 A1), Ishida (Publication: 2013/0147860 A1), and Jelinek et al. (Publication: US 2005/0261897 A1).

Regarding claim 12, Sato in view of Vetro, Kim disclose all the limitation of claim 11 including the inverse distortion processor and on the predicted flame.
Sato discloses is configured to perform an inverse distortion ([0088] In addition, the quantized transform coefficient output from the quantizer unit 65 is also input to the inverse quantizer unit 68 and is inverse-quantized. Thereafter, the transform coefficient is further subjected to inverse orthogonal transformation in the inverse orthogonal transducer unit 69.);
[0088] In addition, the quantized transform coefficient output from the quantizer unit 65 is also input to the inverse quantizer unit 68 and is inverse-quantized. Thereafter, the transform coefficient is further subjected to inverse orthogonal transformation in the inverse orthogonal transducer unit 69. The result of the inverse orthogonal transformation is added to the predicted image supplied from the predicted image selecting unit 78 by the computing unit 70.);
inserting frame ( [0036] - The image processing apparatus further include inserting means for inserting information indicating that implicit weighted prediction has been performed as weighted prediction into a header portion of the P picture representing the image of the frame. 
[0088] - The result of the inverse orthogonal transformation is added to the predicted image supplied from the predicted image selecting unit 78 by the computing unit 70. ).
However Sato in view of Vetro, Kim and Ishida do not disclose further comprising an processor before another processor. wherein the processor is configured to perform.
Jelinek discloses further comprising an processor before another processor. wherein the processor is configured to perform ([0080] - As show in Fig. 6, Inverse scaling is applied in Processor 609 to produce the quantized prediction error vector . Note that the inverse scaling is a function of the received frame classification information and corresponds to the inverse of the scaling performed by processor 503 of FIG. 5. The quantized, mean-removed input LP parameter vector [circumflex over (x)] is then reconstructed in Processor 604 by adding the prediction vector p to the quantized prediction error vector : [circumflex over (x)]=+p. In case the vector of mean LP parameters .mu. has been removed at the encoder side, it is added in Processor 608 to produce the quantized input LP parameter vector [circumflex over (z)]. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sato in view of Vetro, Kim and Ishida with further comprising an processor before another processor. wherein the processor is configured to perform as taught by Jelinek. The motivation for doing so to make the process more efficience as taught by Jelinek. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Publication: US 2011/0176741 A1) in view of Vetro et al. (Publication: US 2010/0322311 A1), Kim (Publication: 2015/0131732 A1) and Koto et al. (Publication: US 2004/0057523 A1).

Regarding claim 15, Sato in view of Vetro, Kim disclose all the limitation of claim 13. 
However Sato in view of Vetro, Kim do not disclose wherein is configured to shift pixels in the unit blocks in the source frame closest to the frame motion vector prediction value according to the frame motion vector prediction value to obtain the predicted frame.
Koto discloses wherein is configured to shift pixels in the unit blocks in the source frame closest to the frame motion vector prediction value according to the frame motion [0216], [0122] - Referring to FIG. 6, with regard to a pixel 605 in the to-be-encoded frame 602, a point 603 vertically separated, by 2.5 pixels, from a pixel in the reference frame 600 which corresponds to the pixel 605 is referred to, and the motion vector 610 indicating a shift of 2.5 pixels is encoded. On the other hand, a motion vector extending from the pixel 605 to the reference frame 601 is generated by scaling the encoded motion vector 610 in accordance with the inter-frame distance. In this case, the motion vector 611 extending from the pixel 605 to the frame 601 is a vector corresponding to a shift of 2.5/2=1.25 pixels from a pixel in the frame 601 corresponding to the pixel 605 in consideration of the inter-frame distance. A pixel 604 in the reference frame 601 is used as a reference pixel for the pixel 605 in the to-be-encoded frame 602.
 In the third motion vector search, as in the first or second example, searches are made for motion vectors with respect to the reference frames F0 and F1, and a re-search is made for a motion vector with respect to the reference frame F1. In general, in a video picture, the correlation between frames that are temporally close to each other is strong. On the basis of this property, the prediction efficiency can be improved by obtaining a motion vector with respect to the reference frame F1 temporally closest to the reference frame F2 with higher precision in the third motion vector search. ) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sato in view of Vetro, Kim with wherein is configured to shift pixels in the unit blocks in the source frame closest to the . 
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Osman (Publication: 2020/0289937 A1) in view of Sato et al. (Publication: US 2011/0176741 A1) and Vetro et al. (Publication: US 2010/0322311 A1), Kim (Publication: 2015/0131732 A1) and Ishida (Publication: 2013/0147860 A1).

Regarding claim 17, Osman discloses a head display apparatus ([0039] - HMD) , 
Remaining rejection, see rejection on claim 10.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Osman with the claims 10 taught by Sato. The motivation for doing so coding efficiency can be improved as taught by Sato in paragraph(s) [0006]. 

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Sato computes the weighting coefficients using two reference frames (paragraph [0223] and [0224] of Sato). There are only two reference frames and both frames do not require to be adjacent 

The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim reference.  

Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 

Regarding claims 2 – 9, and 11 – 16 , the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 10, and 17 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 10, and 17 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday-Thursday and alternate Fridays (9:30am - 6:00pm) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616